                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

J.S.,                                   :
                                        :
                    Plaintiff,          :
                                        :
v.                                      :       CASE NO. 4:19-CV-85-CDL-MSH
                                        :
COMMISSIONER OF SOCIAL                  :
SECURITY,                               :
                                        :
                    Defendant.          :


                                    O R D E R

       Pursuant to the power of the Court to enter a judgment

affirming, modifying, or reversing the Commissioner's decision

with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of the Agency’s request to remand

this    action,   this     case   is   hereby     remanded.       On   remand,   the

Commissioner will further develop the record by obtaining updated

treatment notes and issue a new decision.

       Therefore,    the    Court      hereby    reverses   the    Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) with a remand

of the cause to the Commissioner for further proceedings.                        See

Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       SO ORDERED, this 4th day of October, 2019.


                                        s/Clay D. Land
                                        CLAY D. LAND
                                        UNITED STATES DISTRICT JUDGE
